DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-25 are pending in the application.

Allowable Subject Matter
Claims 14-25 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to methods for analyzing brain cognitive phenomenon. As per independent claims 14 and 20, prior art taken alone or in combination with fails to disclose or teach the methods recited. Specifically, in claim 14, the following limitations are not taught in prior art:
“identifying, by one or more processors, regions of interest of a brain of a subject based on image data characterizing the brain of the subject, wherein the image data comprises one of magnetic resonance imaging (MRI) data, functional magnetic resonance imaging (fMRI) image data, diffusion weighted imaging (DWI) data, diffusion tensor imaging (DTI) data, electromyogram (EMG) data, electroencephalogram (EEG) data, positron emission tomography (PET) data, magnetoencephalography (MEG) data, Electrocorticography (ECoG), ultrasound imaging data, and a combination thereof;
mapping, by the one or more processors, the regions of interest of the image data to a connectivity matrix, wherein the connectivity matrix is a weighted and directed or undirected network;
transforming, by the one or more processors, the connectivity matrix into a biomarker parameter, wherein the biomarker parameter corresponds to a defined statistic; 
analyzing, by the one or more processors, the biomarker parameter according to a probability density function of a statistical cognitive model, wherein the probability density function maps a separate population of the biomarker parameter to a cognitive phenomenon; and 
generating, by the one or more processors, a probability of the cognitive phenomenon based on the probability density function of the statistical cognitive model, wherein the probability quantifies a severity of the cognitive phenomenon”.

Similarly, in claim 20, the following limitations are not taught in prior art:
“receiving, at one or more processors, image data of a subject; 
transforming, at the one or more processors, the image data with a neural modeling engine into a biomarker parameter, wherein the biomarker parameter corresponds to a defined statistic; 
analyzing, at the one or more processors, the biomarker parameter with a probability density function of a statistical cognitive model, wherein the probability density function maps a separate population of the biomarker parameter to a cognitive phenomenon; 
generating, at the one or more processors, an initial probability of the cognitive phenomenon based on the probability density function of the statistical cognitive model; and
 quantifying, at the one or more processors, a severity of the cognitive phenomenon for the subject based upon the initial probability”.

The closest prior art includes Varoquaux et al. (Varoquaux, G., et al., “Learning and comparing functional connectomes across subjects,” NeuroImage vol. 80, pp. 405-415, April 2013), Desmarais et al. (Desmarais, B. A., et al., “Statistical Inference for Valued-Edge Networks: Generalized Exponential Random Graph Models,” In PLoS One 2012; 7(1), Published online Jan 19, 2012), Silbersweig et al. (US Patent 9,773,308 B2), Galan (US Publication 2014/0107521 A1), and Morimoto et al. (US Patent 10,357,181 B1). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664